PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/600,689
Filing Date: 14 Oct 2019
Appellant(s): COENEGRACHT, Philippe



__________________
Luciano A. Ricondo (Reg. No. 72,503)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the rejection of claims 21-27, 29, 37, and 39 under 35 U.S.C. §102(a)(1) as being anticipated by Tran (US 7,044,650): Appellant traverses the rejection.

Appellant states that claim 21 requires that the fiber optic adapter assembly includes a single biasing member that surrounds a portion of an adapter module inside an adapter housing and that biases the adapter module in a direction toward an exterior end and is compressible in a direction toward an interior end.
Appellant states that an example consistent with this limitation is described in paragraph [0031] of the specification where it is provided that an adapter assembly 106 has a single biasing member 134 that surrounds a portion of an adapter module 126 within a first housing component 132 of an adapter housing 139 and that these features are shows in Figures 1 and 8.
The examiner has annotated the claimed elements in Figure 2 of the present application, reproduced below, and has annotated the corresponding elements in Figure 1 of Tran (7,044,650), also reproduced below.
Annotated Figure 2 of the Present Application (16/600,689)

    PNG
    media_image2.png
    534
    1032
    media_image2.png
    Greyscale


Annotated Figure 1 of Tran (US 7,044,650)

    PNG
    media_image3.png
    581
    671
    media_image3.png
    Greyscale

The examiner asserts that Tran discloses the claimed fiber optic adapter assembly (20; see Figure 1) including a single biasing member (a pair of liner compression coil springs 56; see Figure 1) that surrounds a portion of an adapter module (30) inside an adapter housing (22 and 44; see Figure 1) that biases the adapter module in a direction toward an exterior end and is compressible in a direction toward an interior end (see column 7, line 57, through column 8, line 26).
In column 7, lines 59-67, Tran et al. discloses that (emphasis added) “The fiber optic receptacle 20 further includes at least one biasing member disposed within the receptacle housing 22.  In the embodiments shown, the biasing member comprises a pair of linear coil springs 56, preferably having a low spring constant (k), that operably engage the alignment sleeve 30 to urge the alignment sleeve 30 toward the external end 26 of the receptacle housing 22 such that the alignment sleeve 30 is spring-loaded.  However, the at least one biasing member may be any component, structure or material that biases the alignment sleeve 30 in the direction of the external end of the receptacle housing 22.”
The single biasing means disclosed by Tran et al. is a pair of linear coil springs 56.  The pair of linear coil springs, 56, function as a single biasing means in the adapter module.  
The springs (56) of the compression member are positioned around a portion
Thus, Tran et al. discloses the fiber optic adapter assembly (20) includes a single biasing member (the biasing member comprising the pair of linear coil springs 56, that function together to bias the adapter module 30) that surrounds a portion of an adapter module (adapter module 30; the springs are positioned on opposing sides of the adapter to surround the adapter module) inside an adapter housing (22/44) and that biases the adapter module in a direction toward an exterior end and is compressible in a direction toward an interior end (see Figure 1 and column 7, lines 59-67 of Tran et al. (US 7,044,650 B1).

	Appellant cites a portion of paragraph [0031] of the specification of the present application, which states that “… The single biasing member 134 can absorb tolerances during assembling of the adapter assembly 106 and provide even biasing of the adapter module 136 within the first housing component 132.  In contrast, a plurality of springs used in the conventional adapter assemblies makes it difficult to accurately arrange all of the springs together between the adapter module and the first housing component during assembly, thereby causing misalignment of the springs and uneven biasing of the adapter module within the first housing component.  Further, the single biasing member 134 can surround a portion of the adapter module 136 within the first housing component 132 to reduce the size of the adapter assembly 106.”
	Appellant states that the Office action cites Tran as anticipating claim 21 and, in particular, indicates that the pair of liner coil springs of Tran are relevant to the single biasing member of claim 21.  Appellant states that Tran discloses that the pair of linear 
	Appellant concludes that the pair of linear coil springs 56 in Tran are not a single biasing member under the broadest reasonably interpretation of this limitation of claim 21 consistent with the specification.  Appellant states that words of claim must be giving their plain meaning, unless such meaning is inconsistent with the specification.
Claim 21 requires “a single biasing member surrounding a portion of the adapter module inside the adapter housing, the single biasing member biasing the adapter module in a direction toward an exterior end and being compressible in a direction toward the interior end.” 
Tran et al. states that “In the embodiments shown, the biasing member comprises a pair of linear coil springs 56” (see column 7, lines 59-60).  
In the invention of Tran et al., the pair of linear coil springs (56) function as a single biasing means to bias the adapter module (30) such that the adapter module (30) floats within the housing (22/44).  If one of the coil springs (56) is removed, the other coil spring (56) will not function as a biasing means such that the adapter module (30) may float within the housing.  Thus, the pair of coil spring (56) form a single biasing means
One of the pair of springs (56) cannot function as the biasing means if the other spring is removed.  Thus, a single biasing means formed by the pair of springs (56) is disclosed by Tran et al.

Appellant states that the words of a claim must be given their “plain meaning” unless such meaning is inconsistent with the specification.  Appellant states that the specification of the present application specifically identifies the advantages of a single biasing member over a plurality of springs such as the pair of linear coil springs 56 in Tran.  Appellant references a portion of paragraph [0031], which states ““… The single biasing member 134 can absorb tolerances during assembling of the adapter assembly 106 and provide even biasing of the adapter module 136 within the first housing component 132.  In contrast, a plurality of springs used in the conventional adapter assemblies makes it difficult to accurately arrange all of the springs together between the adapter module and the first housing component during assembly, thereby causing misalignment of the springs and uneven biasing of the adapter module within the first housing component.”  Appellant concludes that a prima facie case of anticipation under section 102 has not been established with respect to claim 21.
Claim 21 requires “a single biasing member surrounding a portion of the adapter module inside the adapter housing, the single biasing member biasing the adapter module in a direction toward an exterior end and being compressible in a direction toward the interior end.” 
Claim 21 does not further define the structure of the single biasing member.  
Claim 21 does not contain limitations directed to alignment of the springs or even/uneven biasing of the adapter module.  In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., alignment and even biasing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Tran et al. teaches that biasing members including one or more linear springs for providing float are known in the art (see column 1, line 66, through column 2, line 1) and that the invention is directed to a new design including biasing member supports to control spring travel and prevent spring buckling (see column 2, lines 5-11 and 49-59) for the purpose of providing a fiber optic receptacle designed to readily align and mate a pair of optical connectors in a precise and secure manner (see column 4, lines 48-53; see column 7, lines 39-67).  
In the invention of Tran et al., support posts (62 and 64) are provided within the grooved region and on the flange supports (52) to facilitate accurate positioning and alignment of the springs (56), thus aligning the biasing member (pair of linear coil springs 56) to achieve even biasing (see Figure 3 of Tran et al.).  Figure 3 of Tran et al. is reproduced below.


Figure 3 of Tran et al. (US 7,044,650 B1)

    PNG
    media_image4.png
    473
    526
    media_image4.png
    Greyscale

Thus, Tran et al. teaches a single biasing member formed by a plurality of springs (56) in an adapter assembly (20) that accurately arranges all of the springs (56) of the biasing member between the adapter module (30) and the first housing component (44) during assembly, thereby preventing misalignment of the springs (misalignment of the springs 56 is prevented by provision of the posts 62, 64) and uneven biasing of the adapter module associated with misalignment of the springs within the first housing component (44).  
Therefore, even if the description in paragraph 31 were read into the limitations of claim 21, the applied prior art, Tran et al., discloses all of the limitations of claim 21.

Appellant states that the pair of linear coil springs in Tran do not surround a portion of the alignment sleeve of Tran.
Claim 21 is reproduced below (emphasis added).

an adapter housing; 
an adapter module floating inside the adapter housing and configured to align ferrules of first and second fiber optic cable connectors; and 
a single biasing member surrounding a portion of the adapter module inside the adapter housing, the single biasing member biasing the adapter module in a direction toward an exterior end and being compressible in a direction toward an interior end.

The alignment sleeve (30) of Tran corresponds to the claimed adapter module.
Appellant states claim 21 is directed to a fiber optic adapter assembly and that claim 21 specifies that the fiber optic adapter assembly includes a single biasing member that surrounds a portion of the adapter module inside an adapter housing, and that biases the adapter module in an direction toward an exterior end and is compressible in a direction toward an interior end.
Claim 21 defines a single biasing member surrounding a portion of the adapter module.  Tran et al. discloses a single biasing member (biasing member comprising a pair of coil springs 56) surrounding a portion of the adapter module (30; springs 56 are placed on opposing sides of the adapter module 30 to surround a portion of the adapter module).
Appellant states that the pair of linear coil springs 56 in Tran do not surround a portion of the alignment sleeve 30 in Tran, as required by the limitation of claim 21, because the linear coil springs 56 are positioned on opposed sides of the alignment sleeve 30 such that the pair of linear coil springs 56 do not surround a portion of the alignment sleeve 30, but rather abut the sides of the alignment sleeve 30. Appellant states that the alignment sleeve 30 of Tran defines a pair of biasing member supports 
The springs (56) of the biasing member of Tran are positioned on opposed sides of the adapter module (alignment sleeve 30 of Tran) as illustrated in Figures 1 and 3.  Therefore, the springs surround a portion of the alignment sleeve.
Appellant states that the plain meaning of the word “surround” means to enclose on all sides and provides a definition of surround.
The examiner notes that the claim requires a single biasing member surrounding a portion of the adapter module.  Therefore, the word “surround” cannot be viewed in a vacuum, but must be viewed in context of the other words of the claim, which states “surrounding a portion”.  The springs (56) do surround a portion of the adapter module (30), as the springs are placed on opposing sides with the adapter module there-between.  This interpretation of the word surround is consistent with definitions 1c, 1d, and 2, cited by Appellant.  Specifically, the springs (56) constitute part of the environment of the adapter module (30), the springs (56) extend around a portion of (i.e. surround a portion of) the margin or edge of the adapter module (30), and the invention of Tran causes the springs (56) to surround a portion of the adapter module (30).
The examiner opines that Appellant has chosen to argue the most specific definition of the word surround, i.e. to enclose on all sides.  However, the 
The broadest reasonable definition provided by Appellant is definition 1c: “to constitute part of the environment of.”  (see page 14 of the Appeal Brief).
The use of the phrase “surrounding a portion” in the claim does not limit the claimed invention to a biasing member the completely surrounds a whole of the adapter module.  

Appellant states that the pair of linear coil springs 56 do not surround a portion of the alignment sleeve 30 because the springs do not enclose all sides of the alignment sleeve 30.  Appellant explains that the pair of linear coil springs 56 do not enclose the top and bottom sides of the alignment sleeve 30, and in contrast to the limitations of claim 21, each linear coil spring 56 only contacts a respective biasing member support 52 which are on opposed sides of the alignment sleeve 30.
As discussed in detail above, the limitation “surrounding a portion” is not equivalent to “enclosing all sides” of an element.  Claim 21 does not require the biasing member to enclose all sides of the adapter module.

Appellant states that the specification of the present application identified the advantages of a single biasing member that surrounds a portion of the adapter module 
As discussed in detail above, Tran teaches a single biasing member (the biasing member comprising a pair of springs 56) that surrounds a portion of the adapter module (alignment sleeve 30) and provides for even biasing of the adapter module by providing posts (62, 64) to align and position the springs (56).
Claim 1 does not recite any limitations directed to the size of the adapter assembly. In response to Appellant's argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., the size of the adapter assembly) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Appellant states that independent claim 39, which is directed to a fiber optic connection system, includes elements similar to those discussed above with respect to claim 21 and is patentable over Tran for at least similar reasons as claim 21.
The examiner disagrees for the reasons discussed above with respect to claim 21.



Appellant states that to render a claim obvious, one or more references must teach every claim limitation and that the Office Action fails to establish a prima facie case of obviousness because the cited prior art does not teach every limitations.
Appellant states that claims 30-36 depend from claim 21 and that Tran fails to disclose or suggest all of the elements of claim 21.
The examiner disagrees.  Tran discloses all of the elements of claim 21 as discussed in detail above.

Appellant states that the Office Action at the bottom of page 13 acknowledges that Tran does not disclose or suggest a single biasing member that is concentrically aligned with an adapter module.  The Office Action at page 14 takes Official Notice that single coil springs are known to be concentrically placed around adapter elements of optical fiber adapters for the purpose of biasing and aligning elements.  The Office Action provides documentary evidence, citing Tsuchiya, Oki, Matsui, and Routers.
Appellant traverses the rejection because a person having ordinary skill in the art would not have been motivated in view of the documentary evidence provided in the Office action to modify Tran to replace the pair of linear coil springs 56 with a single coil spring that is concentrically aligned with the alignment sleeve 30 of Tran.  
The examiner disagrees.  Tran discloses claimed structure of the fiber optic adapter assembly of claim 21, including the location of each respective element.  Thus, Tran discloses the single biasing means (a biasing member comprising a pair of linear coil springs 56) surrounding a portion (the springs 56 are placed on opposing sides of the adapter module 30) of an adapter module (alignment sleeve 30 is an adapter module).  Therefore, the respective locations of the biasing member and the adapter module is disclosed by Tran.  
Tran does not illustrate a single coil spring concentrically positioned around the adapter module (30).  Tran et al., however, does disclose that receptacle designs are known to include one or more linear springs as a biasing member (see column 1, line 65, through column 2, line 1).  Tran et al. also teaches that the at least one biasing member may be any component, structure, or material that biases the alignment sleeve 30 in the direction of the external end 26 of the receptacle housing 22 (see column 7, lines 64-67), and that in alternative the fiber optic receptacle 20 may include other types of biasing members, in addition to or instead of one or more springs 56 (see column 8, lines 23-26).  
The examiner takes Official Notice that it’s known in the art to provide a single coil spring as a biasing member that aligns and biases elements in optical adapters.  The additionally cited references are cited solely to illustrate that it’s known to use single coil springs in adapter assemblies to bias and align elements therein, wherein these references are not relied 
Given that Tran specifically teaches that other biasing members may be used and that it’s known to use one spring as the biasing member, and that single coil springs concentrically positioned with an adapter assembly’s axis to surround, align, and bias elements of an adapter assembly are known, one of ordinary skill in the art would have found it obvious to provide a single coil spring concentrically positioned around the adapter module (30) of Tran et al.

Appellant states that Tsuchiya discloses a corrugated sleeve 7 having an inner diameter that decreases during contraction to align fibers of opposing plugs 4, 4’ as seen in Figure 2 of Tsuchiya.  Appellant states that the corrugated sleeve 7 does not surround a portion of the adapter module.  Appellant concludes that it would not be obvious to modify Tran in view of Tsuchiya to provide a fiber optic adapter assembly having a single biasing member surrounding a portion of an adapter module inside an adapter housing, the single biasing member biasing the adapter module in a direction toward an exterior end and being compressible in an direction toward an interior end, and the single coil spring concentrically aligned with the adapter module.
Tsuchiya is not relied upon for teaching the biasing member surrounding the adapter module.  Tran is relied upon for teaching the single biasing 
Appellant states that Oki discloses an adapter that includes movable locking members 36 that each include a pair of diametrically opposed hooks 42 and base 46.  The opposing bases 46 function as spring bearings for a compression coil spring 38, and each hole 5 that receives a ferrule 26 of an optical plug 22 for insertion of the ferrule 26 into an alignment sleeve 40.  The compression spring 38 surrounds the alignment sleeve 40 that receives the ferrules 26.  Appellant refers to Figures 2 and 3 of Oki.  Appellant concludes that the compression coil spring 38 of Oki does not bias the alignment sleeve 40 and it would not be obvious to modify Tran in view of Tsuchiya.  
Oki is not relied upon for teaching the biasing member surrounding the adapter module.  Tran is relied upon for teaching the single biasing member (pair of springs 56) surrounding a portion of the adapter module (30).  Oki is only cited to illustrate that single coil springs are known to be concentrically positioned to align and bias elements in an adapter assembly.

Appellant states that Matsui discloses a receptacle 7 that has a coil spring 10 mounted between a pair of lens holding pipes 9, one lens holding pope 9 is fixed to the receptacle 7 by means of a C-shaped spring 11l, and the other pipe 9 is supported by a coil spring 10 and is movable in an optical axis direction.  Appellant refers to figure 2 of 
Matsui is not relied upon for teaching the biasing member surrounding the adapter module.  Tran is relied upon for teaching the single biasing member (pair of springs 56) surrounding a portion of the adapter module (30).  Matsui is only cited to illustrate that single coil springs are known to be concentrically positioned to align and bias elements in an adapter assembly.

Appellant states that Wouters discloses a quick release mechanism that includes a spring 106 that rests within a connector 112 between a first terminal 102 and a second terminal 104, and that the first and second terminals 102, 104 are plugs.  Appellant refers to paragraph [0019] and Figure 3 of Wouters.  Appellant concludes that the spring 106 of Wouters does not surround a portion of an adapter module and does not bias an adapter module and therefore it would not have been obvious to modify Tran in view of Wouters.
Wouters is not relied upon for teaching the biasing member surrounding the adapter module.  Tran is relied upon for teaching the single biasing member (pair of springs 56) surrounding a portion of the adapter module (30).  Wouters is only cited to illustrate that single coil springs are known to be concentrically positioned to align and bias elements in an adapter assembly.

Appellant states that there is no teaching, suggestion, or motivation in Tran, Tsuchiya, Oki, Matsui, or Wouters to replace the pair of linear coil springs in Tran with a single biasing member.
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Tran et al. teaches that receptacle designs are known to include one or more linear springs as a biasing member (see column 1, line 65, through column 2, line 1).  Tran et al. also teaches that the at least one biasing member may be any component, structure, or material that biases the alignment sleeve 30 in the direction of the external end 26 of the receptacle housing 22 (see column 7, lines 64-67), and that in alternative the fiber optic receptacle 20 may include other types of biasing members, in addition to or instead of one or more springs 56.  
Single coil springs are known to be concentrically positioned in adapter subassemblies for biasing and/or aligning desired elements therein.
Thus, one of ordinary skill in the art would have found it obvious to use a single coil compression spring in place of the pair of coil compression springs (56) of Tran et al. 

Appellant states that the Office action at page 6 states that the posts (62) and projections (64) could be removed to accommodate a single spring, and a slightly wider diameter or circular recess could be provided around the inner circumference of the housing to accommodate the diameter of a single coil spring.
Here, Appellant is referring to the Examiner’s Response to Appellant’s arguments that it’s unclear how the pair of linear coil springs (56) in Tran could be replaced with a single biasing member that is concentrically aligned with the alignment sleeve (30, which is equivalent to the claimed adapter module) of Tran without substantially redesigning the fiber optic receptacle of 20 of Tran.  
The examiner asserts that these changes would be readily apparent to one of ordinary skill in the art, as the shape of a single coil compression spring is well known and such springs are routinely used as biasing member in optical connectors and optical adapter structures in the art.

Appellant states that this is impermissible hindsight.  

In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971)
However, Tran et al. teaches that receptacle designs are known to include one or more linear springs as a biasing member (see column 1, line 65, through column 2, line 1); that the at least one biasing member may be any component, structure, or material that biases the alignment sleeve 30 in the direction of the external end 26 of the receptacle housing 22 (see column 7, lines 64-67); and that in alternative the fiber optic receptacle 20 may include other types of biasing members, in addition to or instead of one or more springs 56.  Thus, Tran et al. teaches that any alternative 
One of ordinary skill in the art would have recognized that the adapter would need to be modified to accommodate the shape and size of any alternative biasing member, and doing should would not provide any unexpected or novel results.  

Appellant states removing the posts 62, 64 from the fiber optic receptacle 20 would not have been obvious because doing so would prevent proper seating for the linear coil springs 56, and cause assembly errors.
However, when using one coil spring as a biasing member in alternative to two coil springs, the coil spring would need to be concentrically positioned to provide even biasing, which would be evident to one of ordinary skill in the art.  
Additionally, the single coil spring replaces the pair of coil springs in this obvious scenario, and thus the posts would not be require for locating the pair of coil springs that were not longer present.

Appellant states that the biasing member supports 52 are positioned on only two sides of the alignment sleeve 30 such that a single biasing member would not be supported on the remaining sides of the alignment sleeve 30 which would results in uneven biasing.
The claims do not include limitations directed to even or uneven biasing.  Additionally, the supports (52) are located at intervals that would evenly support a concentrically centered spring and allow even biasing.
Appellant states that independent claim 40, which is directed to a fiber optic adapter assembly, includes element similar to those discussed above with respect to claim 21 and that while the scope of claim 40 is distinct from claim 21, claim 40 is patentable over Tran for at least similar reasons as claim 21.
The examiner disagrees for the reasons discussed above with respect to claim 21.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
Conferees:
/UYEN CHAU N LE/Supervisory Patent Examiner, Art Unit 2874  


/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires